Citation Nr: 0600403	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran had active military service from October 1967 to 
June 1970.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 RO rating 
decision that granted service connection and assigned an 
initial 10 percent rating for PTSD, effective November 19, 
2002.  The appellant filed a Notice of Disagreement (NOD) in 
September 2003.  The RO issued a Statement of the Case (SOC) 
in September 2003.  The appellant perfected his claim by 
filing a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
in September 2003.

In November 2003, the veteran requested the opportunity to 
testify before a Veterans Law Judge at the RO; however, the 
record reflects that in December 2003, the veteran withdrew 
this hearing request.

The Board remanded the matter on appeal to the RO for further 
development in February 2005.

In August 2005, the RO awarded a higher initial rating of 30 
percent (also from November 19, 2002), but continued the 
denial of any higher rating, as reflected in the September 
2005 Supplemental Statement of the Case (SSOC).

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized the issue on appeal in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Moreover, while the RO has assigned a higher initial 
rating of 30 percent during the pendency of this appeal, as a 
higher rating is available, and the appellant is presumed to 
be seeking the maximum available benefit, the claim for 
higher rating remains viable on appeal.  Id; AB v. Brown, 6 
Vet. App. 35, 38 (1993).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

At the time the veteran filed his original claim for service 
connection for PTSD, he indicated that he was currently 
receiving treatment at the West Penn Hospital through John 
Delaney, M.D.  Following the issuance of  the RO's letter in 
December 2002 asking the veteran to identify any private 
treatment, in January 2003, the veteran submitted a signed 
authorization form for the release of private treatment 
records that indicated that he received treatment from Dr. 
Delaney from February 2002 to the present.  The RO did not 
attempt to obtain those records.  In an April 2003 statement, 
Dr. Delaney indicated that the veteran was receiving ongoing 
psychiatric treatment.  VA's duty to assist includes 
obtaining relevant private medical records.  See 38 C.F.R. 
§ 3.159(c)(1)(2005).  

Further, in March 2005, the veteran submitted a statement 
indicating that he had missed extensive time from his job at 
the U.S. Postal Service due to chronic insomnia associated 
with the service-connected PTSD.  He submitted a copy of a 
leave record showing absence from work for the months of 
January to March 2005.  In light of the need to obtain 
private treatment records, the Board also finds that the RO 
should contact the veteran to obtain the appropriate release 
forms to obtain personnel records regarding missed time at 
work due to his PTSD, or invite him to submit such records, 
himself.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (codified at 38 U.S.C.A. § 5103(b)(3)) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO's letter should also invite the veteran to 
submit all evidence in his possession.  After providing the 
appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
current  procedures prescribed in 38 C.F.R. § 3.159 (2005).  

Following the receipt of additional records and/or responses 
pursuant to the above-described development, the RO should 
review the record and, if deemed necessary, should arrange 
for the veteran to undergo further VA psychiatric examination 
to obtain information as to the current severity of his 
service-connected PTSD.  The appellant is hereby advised that 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2005).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA (to include arranging for the 
veteran to undergo further examination, if necessary) prior 
to adjudicating the claim on appeal.

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:

1.  The RO should send to the appellant 
and his representative a letter requesting 
that the appellant provide sufficient 
information, and, if necessary, signed 
authorization to enable it  RO to obtain 
any additional evidence pertinent to his 
claim on appeal that is not currently of 
record, to specifically include the 
private treatment records of Dr. Delaney 
and records reflecting missed time from 
work at the U.S Postal Service.  The RO 
should also invite the appellant to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide  
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

3.  To help avoid any future remand, 
the RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted (to include arranging for the 
veteran to undergo further examination, 
if necessary), the RO should adjudicate 
the claim for an initial rating greater 
than 30 percent for PTSD in light of 
all pertinent evidence and legal 
authority.

5.  If any benefit sought on appeal 
remains denied, the RO should furnish 
to the appellant and his representative 
a SSOC that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
further action until he is notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 

